August 24, 2015
Court of Criminal Appeals
PO Box 12308
Austin, Texas     78711-2308

                                                                            RECEIVED IN
RE: No. PD-     TEA                                                    COURT OF CRIMINAL APPEALS
      Ramon Padilla vs. State of Texas
      App. No- 08-12-00234-CR                                                   SEP 012015
      T/C No. 20110D02154


Dear Court Clerk/

       Please find enclosed my MOTION FOR EXTENSION OF TIME TO FILE PRO SE PETITION FOR
DISCRETIONARY REVIEW to be filed and presented to the Court for consideration and
ruling in the above styled cause.
       Please note that a copy of this motion has been served upon the El Paso District
Attorney and the State Prosecuting Officer on this date.
     I would further request for the Court to note that I am incarcerated at the
Smith Unit of TDCJ. Per the Rules of Appellate Procedure I must file multiple copies
of each pleading with the Court. I am unable to obtain or provided copy service from
TDCJ, therefore I would request such be suspended/ per this letter. Should the Court
require a motion to suspend the Rules, please notify me and I will provide.
     Thank you for your time and assistance with this matter, it is greatly appreciated
and welcomed. I await the Court's decision in these matters.

                                                       Sincerely/




                                                       Ramon Padilla
                                                       Appellant Pro Se
                                                       TDCJ-ID *. 1809857
                                                       Smith Unit
                                                       1313 CR 19
                                                       Lamesa/ Texas    79331

enclosure(s): l(2pgs)
cc:   file
      El Paso District Attorney
      State Prosecuting Office
                                                IN THE
                                  COURT   OF   CRIMINAL        APPEALS
                                               OF    TEXAS


RAMON PADILLA                                        §         NQ
vs                                                   §         APP. NO. 0S-12-0O234-CR
STATE OF TEXAS                                       §         T/C N0' 20I10D02154
                          MOTION    FOR   EXTENSION       OF   TIME   TO   FILE
                     PRO     SE   PETITION     FOR    DISCRETIONARY        REVIEW


TO    THE   HONORABLE     COURT   OF   CRIMINAL      APPEALS:


       COMES NOW/ RAMON PADILLA, APPELLANT PRO SE, and files this motion for an exten

sion of 90 days for Appellant to file his pro se Petition for Discretionary Review. In
support of this motion, Appellant would show the Court the following:
                                                     I.

       On August 12, 2015, the Eighth Court of Appeals issued an Opinion that affirmed
the conviction in the 346th District Court of El Paso County, Texas.
       The filing deadline for the Appellant's Pro Se Petition for Discretionary Review
is September 12, 2015. Appellant has notified that he wishes to appeal the Eighth
Court of Appeals' ruling. Therefore, Appellant request a 90-day extension of time for
Appellant to file his Pro Se Petition for Discretionary Review. This is the first such
request for extension.
                                                    II.

       Appellant's request for extension is based upon the following facts:
1. Since the Appellant is not entitled to have appointed counsel file his Petition
   for Discretionary Review, the Appellant would need to retain counsel or begin
       preparing his PDR pro se promptly.
2.     Appellant wishes to pursue a Pro Se Petition for Discretionary Review and seeks
       an extension of time from this Court and has filed a motion to obtain the Clerk's
       and Reporter's Records in the Court of Appeals.
 3. Appellant is requesting an extension of ninty days rather than thirty days due to
       the inherent delay in getting the Records transmitted from the El Paso County
       District Clerk to the Institutional Division of the Texas Department of Criminal
       Justice and to the Appellant. The unavoidable delay in transmitting strictly
       controlled documents such as trial records from one governmental agency to another
       through postal service may be reasonably expected to consume a significant portion
       of a thirty day period of extension.

     rt Thus, ^qP^ to adequately discharge the right to file apetitBi^|^i^pellant
     COORTOF CRIMINAL APPEALS                                                COURT OF CRIMINAL APPEALS
            SEP 03 2015                                                              SEP 01 2015

        Abel Acosta, Clerk                                                        Abel Acosta, Clerk
respectfully request a 90-day extension of time in order for Appellant to properly
prepare and present his Pro Se Petition for Discretionary Review.

                                        PRAYER


     WHEREFORE PREMISES CONSIDERED, the Appellant prays that this Honorable Court
grants this motion and extend the deadline for filing the Appellant's Petition for
Discretionary Review to November 12, 2015, in the interest of justice.

                                                     Respectfully Submitted
DATED: August 24, 2015

                                                     Ramon Padilla
                                                     Appellant Pro Se
                                                     TDCJ-ID # 1809857
                                                     Smith Unit
                                                     1313 CR 19
                                                     Lamesa/ Texas     79331



     I, Ramon Padilla/ declare under penalty of perjury that the foregoing is true and
correct and further certify that a true and correct copy has been served upon:
El Paso District Attorney, 500 E. San Antonio, RM203, El Paso, Texas    79901-2496
Stae Prosecuting Attorney, PO Box 12405, Austin, Texas   78711-2405
by placing in the Smith Unit/TDCJ Prison Legal Mail System on this the 24th day of
August, 2015.

                                                     y /&
                                                     Ramon Padilla
                                                     TDCJ-Id # 1809857
                                                     Appellant Pro Se